Citation Nr: 0424571	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  02-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a shell fragment wound to the right 
forearm with injury to Muscle Group VII.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a shell fragment wound to the right 
forearm with partial paralysis of the median nerve.  

3.  Entitlement to a disability rating in excess of 10 
percent for a shell fragment wound scar to the right forearm.  

4.  Entitlement to an initial, compensable disability rating 
for post traumatic stress disorder.   

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from July 1942 to May 1945.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Nashville, Tennessee, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims (VCAA) 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
amended, requires VA to inform a claimant of (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide, and (4) a 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The June 2003 VCAA notification letter does not comply with 
certain notice requirements contained in the new section 
5103(a), as implemented by new regulation § 3.159(b), 
particularly with regard to Items 3 and 4 in the previous 
paragraph.  

At his personal hearing the veteran testified that the 
residual disability attributable to his service-connected 
shell fragment wounds has worsened and he is receiving 
treatment at the VA Medical Center in Nashville, Tennessee.  
Transcript, p. 8 (Nov. 2003).  He testified that his service-
connected post traumatic stress disorder has also increased 
in severity since the April 2001 VA examination.  Tr., pp. 
12, 14.  

The veteran's representative requests VA reexamine the 
veteran's service-connected disabilities.  Tr., p. 17.  The 
representative correctly contends that the issue of a TDIU is 
inextricably intertwined with the increased rating issues and 
must be deferred pending completion of the requested 
development.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim, the information and evidence 
that VA will seek to obtain and the 
information and evidence he is expected 
to provide.  Also, tell him to submit any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request the veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment of his service-connected 
disabilities.  Obtain any records so 
identified, and in any event, obtain 
records of treatment pertaining to the 
veteran from the VA Medical Center in 
Nashville, Tennessee from November 2000 
to the present.  If any of the identified 
records cannot be obtained, the veteran 
should be notified of such and the 
efforts used in requesting these records.  

3.  The RO should then schedule a VA 
examination of the veteran's service-
connected residuals of shell fragment 
wounds of the right forearm, which 
includes injury to Muscle Group VII, 
partial paralysis of the median nerve, 
and the right forearm scar.  The examiner 
should identify the nature and extent of 
these disabilities and any other 
disability that is associated with his 
shell fragment wounds.  All special 
studies and testing should be undertaken.  
The examiner must review the claims file 
in conjunction with the examination.  The 
medical examiner should state whether the 
veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.  Any opinions expressed by 
the medical examiner should be 
accompanied by a complete rationale.  

4.  The RO should then schedule a VA 
examination of the veteran's service-
connected post traumatic stress disorder.  
The examiner should identify post 
traumatic stress disorder symptoms 
causing social and industrial impairment.  
The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders.  The examiner must 
review the claims file in conjunction 
with the examination.  The examiner 
should state whether the veteran is 
unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected post 
traumatic stress disorder.  Any opinions 
expressed by the examiner should be 
accompanied by a complete rationale.  

5.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


